Dixon, C. J.
There can be no doubt the defendant was a common carrier of the goods; and the only question is, whether his liability ceased with a delivery to the wharfinger at Port "Washington. The receipt may be some evidence to show that the goods were to be carried further; but if they were, and there was public means of transportation beyond Port Washington, it was the duty of the defendant to deliver the goods to some carrier from that place. This was the case of Van Santvoord v. St. John, 6 Hill, 157, cited by defendant’s counsel, where the goods were delivered to a responsible carrier at the end of the defendant’s route. In the absence of proof of an established usage, delivery to a wharfinger, in such case, would be insufficient. But the proof is, that there was no public means of transportation beyond Port Washington, and the delivery of the goods by the defendant to the wharfinger at that place shows that he knew there was no such means. Port Washington was therefore the place of destination; and being the place of destination, it is conceded that the defendant’s liability as common carrier was not ended by mere delivery of the goods to the wharfinger, but that he was further required to notify the consignee of their arrival, or to make some reasonable effort to do so. The defendant neither, notified nor attempted to notify the consignee, and consequently must be held responsible for the loss.
We see no error in the rulings or instructions of the court, and the judgment must be affirmed.
By the Court. — Judgment affirmed.